ACCEPTED
                                                                                            05-14-01417-CR
                                                                                  FIFTH COURT OF APPEALS
                                                                                           DALLAS, TEXAS
                                                                                       1/22/2015 1:18:04 PM
                                                                                                 LISA MATZ
                                                                                                     CLERK

                                NO. 05-14-01417-CR

KARIASA MACHELL THOMAS                     §    IN THE COURT OF APPEALS
                                                                  FILED IN
                                                              5th COURT OF APPEALS
                                                                  DALLAS, TEXAS
v.                                         §    FOR THE FIFTH DISTRICT
                                                              1/22/2015 1:18:04 PM
                                                                    LISA MATZ
THE STATE OF TEXAS                         §    OF TEXAS AT DALLASClerk

             APPELLANT’S MOTION TO PERMIT CURRENT
               APPOINTED COUNSEL TO WITHDRAW ON
             APPEAL AND ABATE THE APPEAL TO ALLOW
             APPOINTMENT OF NEW COUNSEL ON APPEAL

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW the Appellant, through her attorney of record on appeal, Lori

L. Ordiway, and files this Motion to Permit Current Appointed Counsel to

Withdraw on Appeal and Abate the Appeal to Allow Appointment of New Counsel

on Appeal in the above-referenced appeal, and would show the following:

                                           I.

      The appellate record in this appeal is initially due in this Court by February

10, 2015.

                                          II.

      The undersigned attorney, Lori L. Ordiway, is closing and leaving her

private practice, in anticipation of returning to the position of chief of the appellate

division of the Dallas County District Attorney’s Office on February 2, 2015.




                                           1
                                        III.

      Continued representation in this appeal would constitute a conflict of

interest. The appointment of new counsel is necessary to ensure that the Appellant

receives effective assistance of counsel on appeal.

                                        IV.

      The Appellant’s name and last known address are as follows:

      Kariasa Thomas
      Dallas County Jail-Bookin # 14059906
      West Tower, Tank 09P 10
      P.O. Box 660334
      Dallas, TX 75266-0334

      The telephone number at the Dallas County Jail is (214) 761-9025.

                                         V.

      A copy of this Motion is being delivered on this date to the Appellant both

by certified mail (Certified Mail No. 7013 0600 0001 0423 7415) and by first-class

mail to the last known address stated in paragraph IV herein. With the copy of the

Motion, the undersigned attorney has notified the Appellant in writing of her right

to object to this Motion.




                                          2
        WHEREFORE, PREMISES CONSIDERED, the undersigned attorney for

the Appellant respectfully requests that this Court grant this Motion to Permit

Current Appointed Counsel to Withdraw on Appeal and Abate the Appeal to

Allow Appointment of New Counsel on Appeal.

                                        Respectfully submitted,



                                        /s/ Lori L. Ordiway
                                        LORI L. ORDIWAY
                                        State Bar No. 12327300
                                        P.O. Box 793991
                                        Dallas, Texas 75379
                                        Telephone: (972) 701-0155
                                        Facsimile: (972) 701-0151
                                        E-mail:      lori.ordiway@att.net

                                        ATTORNEY FOR THE APPELLANT
                          CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of this

Motion is being served on the attorney for the State of Texas, the Dallas County

District Attorney’s Office, Appellate Division, via the service function in eFile

Texas, to DCDAAppeals@dallascounty.org, on the 22nd day of January, 2015.




                                        /s/ Lori L. Ordiway
                                        LORI L. ORDIWAY

14-30



                                           3